IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00244-CV

RUSSELL CALDWELL D/B/A RW CALDWELL
CONSTRUCTION,
                                                          Appellant
v.

JACKIE WRIGHT,
                                                          Appellee


                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 85781


                                     ORDER


      This appeal was referred to mediation on September 18, 2014. On October 24,

2014, the Court received notification from the mediator that the parties did not settle

during mediation.

      The stay of the appeal and all appellate deadlines ordered by the Court in its

referral to mediation was automatically lifted on the date the Court received the

mediator’s notification. Because the deadline for the filing of the reporter’s record
began to run but had not expired by the date of the referral to mediation, the date the

reporter’s record is due will begin anew from the date the mediator’s notification was

received by the Court.

       Accordingly, the reporter’s record in this appeal is due February 23, 2015. See

TEX. R. APP. P. 35.1(a).



                                           PER CURIAM

Before Chief Justice Gray, and
        Justice Davis
        (Justice Scoggins did not participate in this decision)
Stay lifted; record due
Order issued and filed October 30, 2014




Caldwell v. Wright                                                               Page 2